Case: 3:19-cv-00019-TMR-SLO Doc #: 15 Filed: 08/10/20 Page: 1 of 1 PAGEID #: 2257




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON

BENTLEY FIELDS,                            : Case No. 3:19-cv-19
                                           :
        Plaintiff,                         : District Judge Thomas M. Rose
                                           : Magistrate Judge Sharon L. Ovington
vs.                                        :
                                           :
COMMISSIONER OF THE SOCIAL                 :
SECURITY ADMINISTRATION,                   :
                                           :
        Defendant.                         :


                                DECISION AND ENTRY


       The Court has reviewed the Report and Recommendations of United States

Magistrate Judge Sharon L. Ovington (Doc. #14), to whom this case was originally

referred pursuant to 28 U.S.C. § 636(b), and noting that no objections have been filed and

that the time for filing such objections under Fed. R. Civ. P. 72(b) has expired, this Court

hereby ADOPTS said Report and Recommendations.

       Accordingly, it is hereby ORDERED that:

       1.     The Report and Recommendations filed on July 22, 2020 (Doc.
              #14) is ADOPTED in full;

       2.     The ALJ’s partial non-disability decision is affirmed;

       3.     The case is terminated on the docket of this Court.

       IT IS SO ORDERED.

August 10, 2020                                                 *s/Thomas M. Rose
                                                            Thomas M. Rose
                                                            United States District Judge
